Case 4:20-cv-00463-DPM Document 28 Filed 08/11/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

PHYLLIS ROBINSON and
SYLVESTER ROBINSON PLAINTIFFS

v. No. 4:20-cv-463-DPM

TRAVIS THOMAS and AMERICAN

NATIONAL COUNTY MUTUAL

INSURANCE COMPANY DEFENDANTS
ORDER

1. Motion to bifurcate, Doc. 24, granted. The Robinsons’ claims
against American National will be tried separately and after their
claims against Thomas are tried. Brinker v. Forrest City School District
No. 7,344 Ark. 171, 176, 40 S.W.3d 265, 269 (2001). We can do all of this,
if necessary, the week of 14 February 2022.

2. The Court would appreciate a supplemental stipulation about
the dismissal of Mr. Robinson’s claims. Are all of his claims dismissed
by agreement?

3. Thomas and American National must advise the Court by 20
August 2021 whether they join the Robinsons in requesting a settlement

conference.
Case 4:20-cv-00463-DPM Document 28 Filed 08/11/21 Page 2 of 2

So Ordered.

D.P. Marshall Jr. “
United States District Judge

// Augarsy AoZ |

 
